DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2021 has been entered.
Response to Arguments
Applicants amendments to claims 1 and 19 are acknowledged.
Applicant’s arguments filed 05/06/2022 with respect to claim(s) 1,19, and 21 have been considered. 
Regarding claim 21, Applicant argues that the combination of Kimura in view of Fleischer fails to disclose at least one of the first side edge of the first attachment strap, the second side edge of the first attachment strap, the first side edge of the second attachment strap, and the second side edge of the second attachment strap being non-linear to interrupt and reduce tension applied to the limb of the patient and being different from the first fastener half and the second fastener. Therefore, replacing the Velcro fastener of Kimura with the recessed attachment configuration (38,40) (Figs. 1 and 1a of Fleischer) would not include non-linear side edges different from the first and second fastener half as specified in Claim 21. The Examiner respectfully agrees; therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Whalen et al. (US 20170224357).
Regarding claims 1 and 19, Applicant argues that it would have not been obvious to one of ordinary skill in the art to modify the attachment straps in Kimura to include the fold portion 100 of McEwan since McEwan teaches a tourniquet comprising an outer strip 68 and an inner strip 80 that are sealed to one another to form an inflatable bladder 60 and that the attachment straps in Kimura do not include inner and outer layers sealed together to form an inflatable bladder. Applicant asserts that there is no need for such an arrangement in Kimura’s hemostatic device because there are no exposed sides of a bladder-forming layer.
Examiner respectfully disagrees. First, the examiner would like to point out that the combination of Kimura in view of McEwan was not to modify the attachment straps of McEwan to include the fold portion but to “to include first and second edges having a non-linear configuration”. Second, in response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Fig. 6 of McEwan specifically illustrates how the fold portion 100 is used to construct the rolled/curled side edges of the cuff 50, and uses the proximal side 52 of the cuff 50 as an example. In Fig. 1, the proximal side 52 and a distal side 54 is referenced as the side edges that extend along the cuff, not just the inflatable bladder. Fig. 5 further illustrates that the distal side 54 and the proximal side 52 are both in a rolled/curled configuration. Therefore, it would have been obvious to one of ordinary skill in the art to modify the attachment straps in Kimura to include first and second edges having a non-linear configuration as taught by McEwan, particularly since McEwan teaches that rounded edges on a band/strap used for compression around the limb i.e. a tourniquet belt or hemostasis band would protect the patient’s skin while the limb is compressed (para. 0008, 0012, and 0057).
The Examiner also notes that the limitation “wherein at least one of the first side edge of the first attachment strap, the second side edge of the first attachment strap, the first side edge of the second attachment strap, and the second side edge of the second attachment strap is rolled or curled away from the interior side of the respective attachment strap and bonded to the exterior side of the respective attachment strap so that said material constituting the at least one of the first side edge of the first attachment strap, the second side edge of the first attachment strap, the first side edge of the second attachment strap, and the second side edge of the second attachment strap is directly bonded to said material constituting the exterior side of the respective attachment strap.” is interpreted as a product by process limitation. Product-by-process limitations are limiting so far as the final structure necessitated by the process i.e. the claimed rolled/curled edge of the hemostatic band. Because the prior art of Kimura in view of McEwan has the final structure necessitated by this process, (see Figs. 1, 5, and 6; para. 0008, 0012, and 0057 of McEwan), it meets this product-by-process limitation.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “ the at least one compression element being located entirely between the first flexible connector and the first flexible connector as viewed from a top of the hemostatic device with the first and second attachment straps extending away from the main body;” which should read “the at least one compression element being located entirely between the first flexible connector and the second flexible connector as viewed from a top of the hemostatic device with the first and second attachment straps extending away from the main body;”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20180042615) [hereinafter Kimura] in view of McEwan et al. (US 20030036771) [hereinafter McEwan].
Regarding claims 1 and 19, Kimura discloses a hemostatic device (hemostatic device (1)) (see Annotated Fig. 1 below) comprising: a main body (curved plate (4)) (see Annotated Fig. 1 below) adapted to fit around at least a portion of a limb of a patient (para. 0030), the main body including at least one inflatable compression element (inflation portion (5)) (see Annotated Fig. 1 below) that is inflatable/adapted to apply pressure to at least one artery or vein located in the limb when the hemostatic device is attached around the at least a portion of the limb (para. 0040); the inflatable compression element (5) being connected to the main body (4) by a connector (flexible holder (51)) (Fig. 2; para. 0047); 
a first attachment strap (male side (31)) and a second attachment strap (female side (32)) (see Annotated Fig. 1 below), each hingedly attached to the main body by a first/second flexible connector (bands (2)) (see Annotated Fig. 1 below) (para. 0031 line 1 and para. 0032 lines 1-4), the first and second attachment straps each including a first/second fastener half (surface fasteners (3)) (see Annotated Fig. 1 below), wherein each of the first and second fastener halves of the first and second attachment straps respectfully include an interior side, an exterior side and a perimeter, the perimeter being measured along a lateral edge of the first and second flexible connectors and along a first side edge, an end edge (see Annotated Figs. 1 and 3 below), and a second side edge of the first and second attachment straps between a first point where the first side edge meets the first/second flexible connectors and a second point where the second side edge meets the first/second flexible connector (see Annotated Fig. 1 below), the lateral edge of the first/second flexible connector being defined by a line drawn between the first point and the second point, the end edge including a first corner corresponding to where the end edge meets the first side edge and a second corner corresponding to where the end edge meets the second side edge thereof (see Annotated Fig. 1 below);
the at least one compression element (5) (Fig. 1) being located entirely between the first and second flexible connectors (2) (Fig. 1) as viewed from a top of the hemostatic device with the first and second attachment straps (31,32) (Fig. 1) extending away from the main body (4) (Fig. 1);
wherein each of the interior sides of the first attachment strap and the second attachment strap is bounded by its respective perimeter, and each of the interior sides of the first attachment strap and the second attachment strap is oriented towards the at least a portion of the limb when the hemostatic device is attached around the at least a portion of the limb (see Annotated Fig. 3 below),
    PNG
    media_image1.png
    823
    713
    media_image1.png
    Greyscale

Annotated Fig. 1 illustrates a plan view of a hemostatic device according to an exemplary embodiment of the disclosure when viewed from a wearing surface side (para. 0014).


    PNG
    media_image2.png
    636
    732
    media_image2.png
    Greyscale

Annotated Fig. 3 illustrates a lateral sectional view illustrating a state where a user wears the hemostatic device according to the exemplary embodiment (para. 0016).
Kimura discloses the first and second attachment straps are made of a material so that each of the first and second side edges of the first and second attachment straps as well as each of the exterior sides of the first and second attachment straps are constituted by said material (para. 0032-0033 discloses that the first and second attachment straps (band (2)) is formed from one material which includes the first and second side edges as well as the exterior side of the band). However, Kimura fails to disclose a non-planar configuration which is defined by rolled edges curled away from the interior side and bonded to the exterior side of the respective attachment strap so that said material constituting the at least one of the first side edge of the first attachment strap, the second side edge of the first attachment strap, the first side edge of the second attachment strap, and the second side edge of the second attachment strap is directly bonded to said material constituting the exterior side of the respective attachment strap.
McEwan in the same field of endeavor teaches a tourniquet cuff (50) having a proximal side (52) and a distal side (54), structurally analogous to the first and second side edges of the first and second attachment straps disclosed in Kimura (Fig. 4, para. 0044), wherein the proximal and distal sides of the cuff has a non-planar configuration (Figs. 5 and 6; para. 0057) which is defined by rolled edges curled away from an interior side (inner strip (80)) and directly bonded [see seal (102); Fig. 6] to said material constituting an exterior side of the cuff (50) via. folded portion (100) (Fig. 6; para. 0057) for the purpose of preventing and protecting the patient’s skin from chafing (para. 0008, 0012, and 0057) [note: Even though McEwan discloses the folded edge comprising a soft material, McEwan further teaches that the folded edge configuration is advantageous over an edge with square corners in order to protect the patient’s skin (para. 0066)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second attachment straps of Kimura to include first and second edges having a non-planar configuration as taught by McEwan in order to prevent and protect the patient’s skin from chafing (para. 0008, 0012, and 0057).
[Note: the limitation “wherein at least one of the first side edge of the first attachment strap, the second side edge of the first attachment strap, the first side edge of the second attachment strap, and the second side edge of the second attachment strap is rolled or curled away from the interior side of the respective attachment strap and bonded to the exterior side of the respective attachment strap so that said material constituting the at least one of the first side edge of the first attachment strap, the second side edge of the first attachment strap, the first side edge of the second attachment strap, and the second side edge of the second attachment strap is directly bonded to said material constituting the exterior side of the respective attachment strap.” is interpreted as a product by process limitation. Product-by-process limitations are limiting so far as the final structure necessitated by the process i.e. the claimed rolled/curled edge of the hemostatic band. Because the prior art of Kimura in view of McEwan has the final structure necessitated by this process, (see Figs. 1, 5, and 6; para. 0008, 0012, and 0057 of McEwan), it meets this product-by-process limitation.]
Regarding claim 6, Modified Kimura discloses wherein at least one of the first attachment strap and the second attachment strap is comprised of a piece of material having a width that is greater than a width of the respective attachment strap when the respective attachment strap is in an unformed state (Fig. 6; para. 0057 of McEwan), wherein the widths are measured in a direction that is orthogonal to a longitudinal length of either of the respective side edges of the respective attachment strap [note: shown in Fig. 6 of McEwan, the unformed the state i.e. the unfolded material of the folded portion (100) has a width [measured in the direction that is orthogonal to the longitudinal length] greater than the formed folded portion (Fig. 6); Further note that the following limitation is a product-by-process limitation, see explanation above in claim 1].
Regarding claim 8, Modified Kimura discloses wherein at least one of the first attachment strap and the second attachment strap is comprised of a primary piece of material (68e) and at least one secondary piece of material (80) that is attached to the primary piece of material (68e) to form at least a portion of the first side edge or second side edge of the respective attachment strap the at least one secondary piece of material (80) being rolled or curled away from the interior side of the respective attachment strap (Fig. 6; para. 0057 of McEwan).
Regarding claim 9, Modified Kimura discloses wherein at least one of the first corner or the second corner of the end edge of the first attachment strap or the first corner or the second corner of the end edge of the second attachment strap is rounded or chamfered (see Annotated Fig. 1 of Kimura above).
Regarding claim 10, Modified Kimura discloses the main body (curved plate (4)) (see Annotated Fig. 3 of Kimura above) further comprising a curved plate that wraps around the at least a portion of the limb when the hemostatic device is attached around the at least a portion of the limb, wherein at least a portion of the at least one compression element (inflation portion (5)) (see Annotated Fig. 3 of Kimura above) is located between the curved plate and the at least one artery or vein (radial artery (210)) (see Annotated Fig. 3 of Kimura above) (para. 0012 of Kimura).
Regarding claim 11, Modified Kimura discloses the curved plate being more rigid than the first attachment strap and the second attachment strap (para. 0035 of Kimura) (see Annotated Fig. 1 above).
Regarding claim 12, Modified Kimura discloses wherein the at least one compression element comprises at least one inflatable element (unitary spaces (53)) (see Annotated Figs. 1 and 3 above) (para. 0046 of Kimura).
Regarding claim 13, Modified Kimura discloses wherein the at least one compression element (inflation portion (5)) (see Annotated Fig. 3 of Kimura above) comprises a plurality of inflatable elements (unitary spaces (53)) (see Annotated Fig. 1 of Kimura above) that press into each other when inflated to assist in the application of pressure to the at least one artery or vein (radial artery (210)) (see Annotated Fig. 3 above) (para. 0006 and 0046 of Kimura).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20180042615) [hereinafter Kimura] in view of McEwan et al. (US 20030036771) [hereinafter McEwan] and in further view of Greer (US 20080109937).
Regarding claims 2-4, Modified Kimura discloses all of the limitations set forth above in claim 1, including wherein the first and second side edges of the first and second attachment straps are rolled or curled away from the interior side of the respective attachment strap and bonded to an exterior side of the respective attachment strap. However, Kimura fails to disclose wherein at least one of the first and second side edges of the first attachment strap and the first and second side edges of the second attachment strap includes a plurality of cut-outs.
Greer in the same field of endeavor teaches a wristband (20) (Fig. 1) configured to wrap around a wrist of a patient limb (abstract) comprising a main body (26), wherein first and second side edges of the main body of the wristband includes a plurality of cut-outs forming a non-linear contour such as a scallop design for the purpose of providing more flexibility than what a straight edge would provide and to prevent a sharp edge from coming into contact with the wearer's wrist as the wrist is flexed (para. 0005 and 0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second attachment straps in Kimura to include the non-linear edges of Greer in order to provide more flexibility than what a straight edge would provide and to prevent a sharp edge from coming into contact with the wearer's wrist as the wrist is flexed (para. 0005 and 0013).
Claims 21 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20180042615) [hereinafter Kimura] in view of Whalen et al. (US 20170224357).
Regarding claims 21, and 24-27, Kimura et al. discloses a hemostatic device (hemostatic device (1)) (see Modified Fig. 1 below) comprising:
a main body (curved plate (4)) (see annotated Fig. 1 below) adapted to fit around at least a portion of a limb of a patient (para. 0030), the main body including at least one compression element (inflation portion (5)) (see annotated Fig. 1 below) configured to apply pressure to at least one artery or vein located in the limb when the main body is fitted around the at least a portion of the limb (para. 0040), the main body including one end [located near the female side (32)] and an other end [located where the male side (31)] that are spaced apart from one another along a longitudinal extent of the main body (see annotated Fig. 1 below), the main body (4) also including oppositely disposed first and second side edges that extend along the longitudinal extent of the main body, (see annotated Fig. 1) the first side edge of the main body being linear along its entire longitudinal extent, the second side edge of the main body being linear along its entire longitudinal extent (see annotated Fig. 1 below); 
a first attachment strap (male side (31)) and a second attachment strap (female side (32)) (see Annotated Fig. 1 below) hingedly attached to the main body by a first flexible connector and a second flexible connector, respectfully (band (2)) (see Annotated Fig. 1 below) (para. 0031 and para. 0032), the first and second attachment straps each including  an interior side configured to face towards the at least a portion of the limb when the hemostatic device is fitted around the at least a portion of the limb, an exterior side configured to face away from the at least a portion of the limb when the hemostatic device is fitted around the at least a portion of the limb, a first and second fastener half (surface fastener (3)) (see Annotated Fig. 1 below) on the interior side or the exterior side of the first and second attachment straps (para. 0032), wherein he second fastener half being configured to be attached to the first fastener half such that the first attachment strap and second attachment strap are attachable together to hold the hemostatic device in place around the at least a portion of the limb (Annotated Fig.  3 below; para. 0032) and to permit size adjustment of the first and second attachment straps to accommodate different size limbs (para. 0080) and a perimeter, the perimeter being measured along a lateral edge of each of the first/second flexible connectors and along a first side edge, an end edge (see Annotated Fig. 1 below), and a second side edge of each of the first/second attachment straps between a first point where the first side edge meets the first/second flexible connector and a second point where the second side edge meets the first/second flexible connectors (see Annotated Fig. 1 below), the lateral edge of the first/second flexible connectors being defined by a line drawn between the first point and the second point, the end edge including a first corner corresponding to where the end edge meets the first side edge and a second corner corresponding to where the end edge meets the second side edge (see Annotated Fig. 1 below),; and 
wherein each of the interior sides of the first attachment strap and the second attachment strap is bounded by its respective perimeter, and each of the interior sides of the first attachment strap and the second attachment strap is oriented towards the at least a portion of the limb when the hemostatic device is attached around the at least a portion of the limb (see Annotated Fig. 3 below); 

    PNG
    media_image1.png
    823
    713
    media_image1.png
    Greyscale

Annotated Fig. 1 illustrates a plan view of a hemostatic device according to an exemplary embodiment of the disclosure when viewed from a wearing surface side (para. 0014).

    PNG
    media_image2.png
    636
    732
    media_image2.png
    Greyscale

Annotated Fig. 3 illustrates a lateral sectional view illustrating a state where a user wears the hemostatic device according to the exemplary embodiment (para. 0016).
Kimura discloses the first side edge of the first attachment strap, the second side edge of the first attachment strap, the first side edge of the second attachment strap, and the second side edge of the second attachment strap as discussed above (see Annotated Fig. 1 above), wherein the first side edge of the first attachment strap, the second side edge of the first attachment strap, the first side edge of the second attachment strap, and the second side edge of the second attachment strap being different from the first fastener half and the second fastener half (para. 0032; annotated Fig. 1 above). However, Kimura fails to disclose wherein at least one of the first and second side edges of the first attachment strap and the first and second side edges of the second attachment strap being non-linear to interrupt and reduce tension applied to the limb of the patient, wherein the first and second side edges of the first and second attachment straps are non-linear, including plural cut-out portions defining the non-linearity of the first and second side edges of the respective first and second attachment straps; and the first and second side edges of the respective first and second attachment straps including  plural linear portions on opposite sides of the plural portions, the plural linear portions on opposite sides of the plural cut-out portions having a greater length along the longitudinal extent of the main body than the plural cut-out portions.
Whalen in the same field of endeavor teaches an inflatable belt (300) (Fig. 3A) configured to wrap around a patients limb to induce hemostasis comprising a main body (303) having first and second side edges extending longitudinally along the belt’s main body (see Fig. 3A), wherein the first and second edges are non-linear to interrupt and reduce tension applied to the limb of the patient (para. 0130) and  includes a plurality of non-linear cut-outs (cut-out reliefs (132)) (see Figs. 3A-B [Fig.1G best illustrates the cut-outs along both side edges of the belt]; para. 0130, 0180 and 0184) defining the non-linearity of the first and second side edges of the belt; and the first and second side edges of the main body of the belt includes a plurality of linear portions on opposite sides of the plurality of cut-outs (132) (Fig. 3A), wherein the plurality of linear portions on opposite sides of the plurality of cut-out portions having a greater length along the longitudinal extent of the main body than the cut-outs (132) (Fig. 3A) for the purpose of allowing the side edges of the belt to curl up and conform to the limb (para. 0130); thereby providing benefits in terms of comfort to the wearer (para. 0180).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the attachment straps in Kimura to include the non-linear edges comprising linear portions and non-linear portions along the length of the first and second side edges, wherein the linear portions are greater in length than the cut-out portions, as taught by Whalen, in order to allow the side edges of the band to curl up and conform to the limb (para. 0130); thereby providing benefits in terms of comfort to the wearer (para. 0180).
 [Note: the phrase “to interrupt and reduce tension applied to the limb of the patient” is interpreted as functional language such as “configured to” or “capable of” i.e. the non-linearity of the band is a structural component of the claimed invention, but “to interrupt and reduce tension applied to the limb of the patient” is interpreted as a functional component that the claimed invention is capable of doing. Since, the non-linear edges of Whalen meets the structural limitations of the claim, they also meet the functional limitation.] 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREN DUBOSE/Examiner, Art Unit 3771      

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771